UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4879



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERTO GIL GARCIA, a/k/a Don Beto,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00354-WLO)


Submitted: May 31, 2007                        Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Sandra Jane Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roberto Gil Garcia* appeals from his 128-month sentence

imposed following his guilty plea to conspiracy to distribute

cocaine hydrochloride. Garcia’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that the

sentencing court erred by imposing a higher than minimum sentence

based on Garcia’s failure to disclose his real name prior to the

presentence investigation. Garcia was advised of his right to file

a pro se supplemental brief, but has not done so.    Our review of

the record discloses no reversible error; accordingly, we affirm

Garcia’s conviction and sentence.

          We find that Garcia’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.    Garcia was properly advised of his rights, the

offense charged, and the mandatory minimum and maximum sentences

for the offense.    The court also determined that there was an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.      See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).



     *
      The judgment from which the appeal is taken, as well as the
dockets of both the district court and this court, show Appellant’s
name as Roberto Gil Garcia, a/k/a Don Beto. At sentencing, counsel
for the government informed the court that Appellant’s true name is
Alberto Lopez Lopez. We refer to Appellant as Roberto Garcia to be
consistent with the name used on the judgment from which the appeal
is taken.


                              - 2 -
          Garcia argues that the sentence is unreasonable because

the district court considered his failure to provide his real name

as a sentencing factor when there had not been an adjustment for

obstruction of justice.   We find that the district court properly

applied the Sentencing Guidelines and considered the relevant

sentencing factors before imposing the 128-month sentence.       18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006); see United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).      Additionally, we

find that the sentence imposed—which was in the middle of the

properly calculated guideline range—was reasonable.     See United

States v. Green, 436 F.3d 449, 457 (4th Cir.) (“[A] sentence

imposed within the properly calculated [g]uidelines range . . . is

presumptively reasonable.”) (internal quotation marks and citation

omitted), cert. denied, 126 S. Ct. 2309 (2006).     Accordingly, we

affirm Garcia’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Garcia’s conviction and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.         We


                               - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -